Exhibit 10.1

 

FORM OF

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into
this day of                   , 20    , among PHH Corporation, a Maryland
corporation (the “Company”), and (“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company;

 

WHEREAS, highly qualified individuals have become more reluctant to serve
corporations as directors or officers unless they are provided adequate
protection through insurance and indemnification against the risks of claims and
actions against them arising out of their service to and activities on behalf of
such corporations;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such individuals is
detrimental to the best interests of the Company’s stockholders and the Company
should act to assure such individuals that there will be increased certainty of
such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such individuals to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified;

 

WHEREAS, at the request of the Company, Indemnitee [has agreed to serve]
[currently serves] as [a member of the Company’s Board of Directors] [and] [an
officer of the Company] and may, therefore, be subjected to claims, suits or
proceedings arising as a result of [his][her] service;

 

WHEREAS, as an inducement to Indemnitee [to serve] [continue to serve] as such
[director] [and] [officer], the Company has agreed to enter into this Agreement
to indemnify and advance expenses and costs incurred by Indemnitee in connection
with any claims, suits or proceedings arising as a result of [his][her] service,
to the maximum extent permitted by law;

 

WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company in the capacity of [director]
[and] [officer] on the condition that Indemnitee be indemnified on the terms set
forth in this Agreement; and

 

WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of the Company’s Charter and Bylaws regarding indemnification and advancement of
expenses and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1. Definitions.  For purposes of this Agreement:

 

(a)                     “Change in Control” shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

 

(i)                  any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company) representing 40% or more of the combined voting power of the Company’s
then outstanding securities, excluding any Person who becomes such a Beneficial
Owner in connection with a transaction described in clause (1) of paragraph
(iii) below; or

 

(ii)               the following individuals cease for any reason to constitute
a majority of the number of directors then serving: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company) whose appointment or election by
the Board or nomination for election by the Company’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended; or

 

(iii)            there is consummated a merger or consolidation of the Company
or any direct or indirect subsidiary of the Company with any other corporation,
other than (1) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 70% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, and in proportion to
their voting power immediately prior to such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities; or

 

2

--------------------------------------------------------------------------------


 

(iv)           the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or there is consummated an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least 70% of the
combined voting power of the voting securities of which are owned by
stockholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale. Notwithstanding the
foregoing, a “Change in Control” shall not be deemed to have occurred by virtue
of the consummation of any transaction or series of integrated transactions
immediately following which the record holders of the common stock of the
Company immediately prior to such transaction or series of transactions continue
to have substantially the same proportionate ownership in an entity which owns
all or substantially all of the assets of the Company immediately following such
transaction or series of transactions.

 

(b)                     “Corporate Status” means the status of a person who is
or was a director, officer, employee or agent of the Company or one or more of
its subsidiaries.

 

(c)                      “Disinterested Director” means a director of the
Company who is not and was not a party to the Proceeding in respect of which
indemnification is sought by Indemnitee.

 

(d)                     “Effective Date” means the date set forth in the first
paragraph of this Agreement.

 

(e)                      “Expenses” shall include any and all: (i) reasonable
and out-of-pocket attorneys’ fees and costs, retainers, court costs, transcript
costs, fees of experts and consultants, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage, and
delivery service fees, (ii) federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, (iii) ERISA excise taxes and penalties, and (iv) any other
disbursements or expenses incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, being or preparing to be a
witness in or otherwise participating in a Proceeding. Expenses shall also
include Expenses incurred in connection with any appeal resulting from any
Proceeding including, without limitation, the premium, security for and other
costs relating to any cost bond, supersedeas bond or other appeal bond or its
equivalent.

 

(f)                       “Independent Counsel” means a law firm, or a member of
a law firm that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Company or Indemnitee in any matter material to either such party, or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. If a Change in Control has not
occurred, Independent Counsel shall be selected by the Board, with the approval
of Indemnitee, which approval will not be unreasonably withheld. If a Change in
Control

 

3

--------------------------------------------------------------------------------


 

has occurred, Independent Counsel shall be selected by Indemnitee, with the
approval of the Board, which approval will not be unreasonably withheld.

 

(g)                      “Person” as used herein shall be broadly interpreted to
include, without limitation, any corporation, company, group, partnership or
individual.

 

(h)                     “Proceeding” includes any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative or investigative (including on appeal), except one
(i) initiated by an Indemnitee pursuant to Section 11 of this Agreement to
enforce his rights under this Agreement or (ii) pending or completed on or
before the Effective Date, unless otherwise specifically agreed in writing by
the Company and Indemnitee. If Indemnitee reasonably believes that a given
situation may lead to or culminate in the institution of a Proceeding, such
situation shall also be considered a Proceeding.

 

Section 2. Services by Indemnitee.  Indemnitee currently serves as a director,
officer or employee of the Company or of one or more of its subsidiaries.
However, this Agreement shall not impose any obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company or any of its
subsidiaries beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.

 

Section 3. Indemnification - General. The Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the fullest extent permitted by Maryland law in effect on the date hereof
(including applicable case law) and as amended from time to time; provided,
however, that no change in Maryland law (including applicable case law) shall
have the effect of reducing the benefits available to Indemnitee hereunder based
on Maryland law as in effect on the date hereof. The rights of Indemnitee
provided in this Section 3 shall include, without limitation, the rights set
forth in the other sections of this Agreement, including any additional
indemnification permitted by Section 2-418(g) of the Maryland General
Corporation Law (“MGCL”).

 

Section 4. Proceedings Other Than Proceedings by or in the Right of the Company.

 

(a)                     Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of Indemnitee’s
Corporate Status, he or she was or is, or is threatened to be, made a party to
or a witness in any threatened, pending, or completed Proceeding, other than a
Proceeding by or in the right of the Company. Pursuant to this
Section 4, Indemnitee shall be indemnified against all judgments, arbitral
awards, damages, penalties, fines and amounts paid in settlement, and all
Expenses actually and reasonably incurred by Indemnitee or on his or her behalf
in connection with a Proceeding by reason of Indemnitee’s Corporate Status
unless it is established by a final, non-appealable adjudication in the
Proceeding that (i) the act or omission of Indemnitee was material to the matter
giving rise to the Proceeding and (a) was committed in bad faith or (b) was the
result of active and deliberate dishonesty, or (ii) Indemnitee actually received
an improper personal benefit

 

4

--------------------------------------------------------------------------------


 

in money, property or services in connection with the matter giving rise to the
Proceeding, or (iii) in the case of any criminal Proceeding, Indemnitee had
reasonable cause to believe that his act or omission was unlawful.

 

(b)                     Indemnitee shall be deemed to have acted in good faith
if, in performing his or her duties, Indemnitee relied on any information,
opinion, report or statement, including any financial statement or other
financial data prepared or presented by:

 

(i)                 an officer or employee of the Company whom Indemnitee
reasonably believes to be reliable and competent in the matters presented;

 

(ii)              a lawyer, certified public accountant, investment banker,
engineer, consultant, investment or financial advisor or other person, as to a
matter which Indemnitee reasonably believes to be within the person’s
professional or expert competence; or

 

(iii)           a committee of the Board on which Indemnitee does not serve, as
to a matter within its designated authority, if Indemnitee reasonably believes
the committee to merit confidence.

 

(c)                      A rebuttable presumption that Indemnitee has not acted
in good faith shall be created if it is established by a final, non-appealable
adjudication in the Proceeding that he or she had any material knowledge
concerning the matter in question which would cause the reliance set forth in
paragraph (b) above to be unreasonably warranted.

 

Section 5. Proceedings by or in the Right of the Company.

 

(a)                     Indemnitee shall be entitled to the rights of
indemnification provided in this Section 5 if, by reason of Indemnitee’s
Corporate Status, he or she is, or is threatened to be, made a party to or a
witness in any threatened, pending or completed Proceeding brought by or in the
right of the Company to procure a judgment in its favor. Pursuant to this
Section 5, Indemnitee shall be indemnified against all judgments, arbitral
awards, damages, penalties, fines and amounts paid in settlement, and all
Expenses actually and reasonably incurred by Indemnitee or on his or her behalf
in connection with such Proceeding unless it is established by a final,
non-appealable adjudication in the Proceeding that (i) the act or omission of
Indemnitee was material to the matter giving rise to such a Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty, or (ii) Indemnitee actually received an improper personal benefit in
money, property or services in connection with the matter giving rise to the
Proceeding.

 

(b)                     Indemnitee shall be deemed to have acted in good faith
if, in performing his or her duties, Indemnitee relied on any information,
opinion, report or statement, including any financial statement or other
financial data prepared or presented by:

 

5

--------------------------------------------------------------------------------


 

(i)                  an officer or employee of the Company whom Indemnitee
reasonably believes to be reliable and competent in the matters presented;

 

(ii)               a lawyer, certified public accountant, investment banker,
engineer, consultant, investment or financial advisor or other person, as to a
matter which Indemnitee reasonably believes to be within the person’s
professional or expert competence; or

 

(iii)            committee of the Board on which Indemnitee does not serve, as
to a matter within its designated authority, if Indemnitee reasonably believes
the committee to merit confidence.

 

(c)                      A rebuttable presumption that Indemnitee has not acted
in good faith shall be created if it is established by a final, non-appealable
adjudication in the Proceeding that he or she had any material knowledge
concerning the matter in question which would cause the reliance set forth in
paragraph (b) above to be unreasonably warranted.

 

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of a
director or officer (including the Indemnitee) and such notice as the court
shall require, may order the Company to indemnify the Indemnitee in the
following circumstances:

 

(a)                     if it determines a director or officer is entitled to
reimbursement under Section 2-418(d)(1) of the MGCL, the court shall order
indemnification, in which case the director or officer shall be entitled to
recover the expenses of securing such reimbursement; or

 

(b)                     if it determines that the director or officer is fairly
and reasonably entitled to indemnification in view of all the relevant
circumstances, whether or not the director or officer (i) has met the standards
of conduct set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged
liable for receipt of an improper personal benefit under Section 2-418(c) of the
MGCL, the court may order such indemnification as the court shall deem proper.
However, indemnification with respect to any Proceeding by or in the right of
the Company or in which liability shall have been adjudged in the circumstances
described in Section 2-418(c) of the MGCL shall be limited to Expenses.

 

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
Corporate Status, made a party to and is successful on the merits or otherwise
in the defense of any Proceeding, he shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding such that
he would not be entitled to indemnification as to some or all matters under
Section 4 or Section 5, as applicable, but is successful on the merits or
otherwise as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify

 

6

--------------------------------------------------------------------------------


 

Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter. For purposes of this Section and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter. Notwithstanding anything to the contrary contained
herein, regardless of the outcome of any Proceeding, Indemnitee’s defense of any
claim, issue or matter in any such Proceeding shall be deemed successful for
purposes of this Section 7 so long as none of the matters set forth in the last
sentence of Section 4(a) or Section 5(a) above, as applicable, shall have been
conclusively established by a final, non-appealable adjudication with respect to
such claim, issue or matter.

 

Section 8. Advance of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding to which Indemnitee is, or is threatened to be, made a party or a
witness (including Expenses incurred pursuant to Section 12(c) below), within
ten days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by or on behalf of Indemnitee
and shall include or be preceded or accompanied by a written affirmation by
Indemnitee of Indemnitee’s good faith belief that the standard of conduct as set
forth in the last sentence of Section 4(a) or 5(a) above, as applicable, has
been met and a written undertaking by or on behalf of Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall be established
in a final, non-appealable adjudication in the Proceeding that the standard of
conduct as set forth in the last sentence of Section 4(a) or 5(a) above, as
applicable, has not been met and which has not been successfully resolved as
described in Section 7. The undertaking required by this Section 8 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor. Advances shall
be unsecured and interest free. Such advances are deemed to be an obligation of
the Company to Indemnitee hereunder, and shall in no event be deemed a personal
loan.

 

Section 9. Procedure for Determination of Entitlement to Indemnification.

 

(a)                     To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written request, including
therein or therewith such documentation and information as is reasonably
available to Indemnitee and is reasonably necessary to determine whether and to
what extent Indemnitee is entitled to indemnification. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board of Directors in writing that Indemnitee has requested
indemnification.

 

(b)                     Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 9(a) hereof, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall promptly be made in the specific case: (i) if a Change in Control shall
have

 

7

--------------------------------------------------------------------------------


 

occurred, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change of Control shall not
have occurred, (A) by the Board (or a duly authorized committee thereof) by a
majority vote of a quorum consisting of Disinterested Directors (as herein
defined), or (B) if a quorum of the Board consisting of Disinterested Directors
is not obtainable or, even if obtainable, such quorum of Disinterested Directors
so directs, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee, or (C) if so directed by a majority of
the members of the Board, by the stockholders of the Company; and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten days after such determination. Indemnitee shall
reasonably cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any costs or Expenses (including
reasonable attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby agrees to indemnify and
hold Indemnitee harmless therefrom.

 

Section 10. Presumptions and Effect of Certain Proceedings.

 

(a)                     In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption.

 

(b)                     The termination of any Proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, does not create a presumption that
Indemnitee did not meet the requisite standard of conduct described herein for
indemnification.

 

Section 11. Remedies of Indemnitee.

 

(a)                     If (i) a determination is made pursuant to Section 9 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Section 8 of
this Agreement, (iii) no determination of entitlement to indemnification shall
have been made pursuant to Section 9(b) of this Agreement within 60 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 of this Agreement within ten
days after receipt by the Company of a written request therefor, or (v) payment
of indemnification is not made within ten days after a determination has been
made

 

8

--------------------------------------------------------------------------------


 

that Indemnitee is entitled to indemnification, Indemnitee shall be entitled to
an adjudication in an appropriate court of the State of Maryland, or in any
other court of competent jurisdiction, of his entitlement to such
indemnification or advance of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the commercial Arbitration Rules of the American Arbitration
Association in effect as of the Effective Date hereof.

 

(b)       In any judicial proceeding or arbitration commenced pursuant to this
Section 11 the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advance of Expenses, as the case may be.

 

(c)       If a determination shall have been made pursuant to Section 9(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 11, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.

 

(d)       In the event that Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication of or an award in arbitration to seek an interpretation
of, enforce his rights under, or to recover damages for breach of, this
Agreement, Indemnitee shall be entitled to recover from the Company, and shall
be indemnified by the Company for, any and all Expenses actually and reasonably
incurred by him in connection with such judicial adjudication or arbitration.

 

Section 12. Defense of the Underlying Proceeding.

 

(a)       Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may
reasonably result in the right to indemnification or the advance of Expenses
hereunder; provided, however, that the failure to give any such notice, or the
lateness or inaccuracy of such notice, shall not disqualify Indemnitee from the
right, or otherwise affect in any manner any right of Indemnitee, to
indemnification or the advance of Expenses under this Agreement unless the
Company’s ability to defend in such Proceeding or to obtain proceeds under any
insurance policy is materially and adversely prejudiced thereby, and then only
to the extent the Company is thereby actually so prejudiced.

 

(b)       Subject to the provisions of the last sentence of this
Section 12(b) and of Section 12(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify Indemnitee of any
such decision to defend within 15 calendar days following receipt of notice of
any such Proceeding under Section 12(a) above. The Company shall not, without
the prior written consent of Indemnitee, which shall not be unreasonably
withheld or delayed, consent to the entry of any judgment against Indemnitee or
enter into any settlement or compromise which (i) includes an admission of fault
of

 

9

--------------------------------------------------------------------------------


 

Indemnitee or (ii) does not include, as an unconditional term thereof, the full
release of Indemnitee from all liability in respect of such Proceeding, which
release shall be in form and substance reasonably satisfactory to Indemnitee.
This Section 12(b) shall not apply to a Proceeding brought by Indemnitee under
Section 11 above or Section 18 below.

 

(c)       Notwithstanding the provisions of Section 12(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes that he or she may have separate
defenses or counterclaims to assert with respect to any issue which may not be
consistent with other defendants in such Proceeding, (ii) Indemnitee reasonably
concludes that an actual or apparent conflict of interest or potential conflict
of interest exists between Indemnitee and the Company, or (iii) if the Company
fails to assume the defense of such Proceeding in a timely manner, Indemnitee
shall be entitled to be represented by separate legal counsel of Indemnitee’s
choice, subject to the prior approval of such counsel by the Company, which
shall not be unreasonably withheld or delayed, at the expense of the Company. In
addition, if the Company fails to comply with any of its obligations under this
Agreement or in the event that the Company or any other person takes any action
to declare this Agreement void or unenforceable, or institutes any Proceeding to
deny or to recover from Indemnitee the benefits intended to be provided to
Indemnitee hereunder, Indemnitee shall have the right to retain counsel of
Indemnitee’s choice, subject to the prior approval of such counsel by the
Company, which shall not be unreasonably withheld or delayed, at the expense of
the Company (subject to Section 11(d)), to represent Indemnitee in connection
with any such matter.

 

Section 13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)       The rights of indemnification and advance of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which
Indemnitee may at any time be entitled under applicable law, the Charter or
Bylaws of the Company or any subsidiary, as applicable, any agreement or a
resolution of the stockholders entitled to vote generally in the election of
directors or of the Board, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.

 

(b)       In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to assist the Company in securing such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(c)       The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

10

--------------------------------------------------------------------------------


 

Section 14. Insurance.  The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board, with the advice of counsel, covering Indemnitee
or any claim made against Indemnitee for service as a director or officer of the
Company or any of its subsidiaries and covering the Company for any
indemnification or advance of expenses made by the Company to Indemnitee for any
claims made against Indemnitee for service as a director or officer of the
Company or any of its subsidiaries. Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee arising out of the amount of any deductible or retention
and the amount of any excess of the aggregate of all judgments, penalties,
fines, settlements and reasonable expenses incurred by Indemnitee in connection
with a Proceeding covered in whole or in part by the insurance referred to in
the first sentence of this Section 14.

 

Section 15. Indemnification for Expenses of a Witness.  Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding, whether instituted by the
Company or any other party, and to which Indemnitee is not a party, he shall be
advanced all reasonable Expenses and indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

 

Section 16. Duration of Agreement; Binding Effect.

 

(a)       This Agreement shall continue until and terminate ten years after the
date that Indemnitee shall have ceased to serve as a director, trustee, officer,
employee, or agent of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which Indemnitee
served at the request of the Company; provided, that the rights of Indemnitee
hereunder shall continue until the later of final termination (i) of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advance of Expenses hereunder, (ii) of any proceeding
commenced by Indemnitee pursuant to Section 11 of this Agreement relating
thereto, or (iii) of any Proceeding arising out of, based on, or relating to
Indemnitee’s acts or omissions occurring prior to his cessation as a director,
trustee, officer, employee, or agent of the Company or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Company.

 

(b)       The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Company, and shall inure to the benefit of Indemnitee and his
or her spouse, assigns, heirs, devisees, executors and administrators and other
legal representatives.

 

11

--------------------------------------------------------------------------------


 

(c)       The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.

 

Section 17. Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

Section 18. Exception to Right of Indemnification or Advance of Expenses. 
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification or advancement of Expenses under this
Agreement or otherwise or (b) the Company’s Bylaws, Charter, a resolution of the
stockholders entitled to vote generally in the election of directors or of the
Board or an agreement approved by the Board to which the Company is a party
expressly provide otherwise.

 

Section 19. Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.

 

Section 20. Headings.  The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

Section 21. Modification and Waiver; Entire Agreement.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver. This Agreement constitutes the full and entire understanding
and agreement among the parties with regard to the subject matter hereof, and
supersedes all prior agreements.

 

Section 22. Notices.  All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt),

 

12

--------------------------------------------------------------------------------


 

(ii) when sent by facsimile or e-mail (with written confirmation of
transmission) or (iii) three business days following the day sent by overnight
courier (with written confirmation of receipt), in each case at the following
addresses, facsimile numbers and e-mail addresses (or to such other address or
facsimile number or e-mail address as a party may have specified by notice given
to the other party pursuant to this provision):

 

(a)           If to Indemnitee, to: The address set forth on the signature
page hereto.

 

(b)           If to the Company to:

 

 

PHH Corporation

 

3000 Leadenhall Road

 

Mt. Laurel, New Jersey 08054

 

Attn: William F. Brown

 

Senior Vice President, General Counsel and Secretary

 

Bill.Brown@phh.com

 

Section 23. Notice to the Company’s Stockholders.  Any indemnification of, or
advancement of Expenses, to Indemnitee arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next stockholders’ meeting or prior to the
meeting.

 

Section 24. Governing Law.  The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.

 

Section 25. Miscellaneous.  Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.

 

[SIGNATURE PAGE FOLLOWS]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

ATTEST:

PHH CORPORATION

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

WITNESS:

 

 

 

 

 

 

INDEMNITEE

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Address:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED

 

The Board of Directors of PHH Corporation

 

Re: Undertaking to Repay Expenses Advanced

 

Ladies and Gentlemen:

 

This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the day of       , 201    , by and between PHH Corporation, a
Maryland corporation, (the “Company”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).

 

Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.

 

It is my good faith belief that I am subject to the Proceeding by reason of my
Corporate Status or by reason of alleged actions or omissions by me in such
capacity. I hereby affirm that at all times, insofar as I was involved as [a
director] [an officer] of the Company or one of its subsidiaries, in any of the
facts or events giving rise to the Proceeding, it is my good faith belief that I
(1) acted in good faith and honestly, (2) did not receive any improper personal
benefit in money, property or services and (3) in the case of any criminal
proceeding, had no reasonable cause to believe that any act or omission by me
was unlawful.

 

In consideration of the advance of expenses by the Company for reasonable
attorney’s fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established by a final, non-appealable adjudication in the
Proceeding that (1) an act or omission by me was material to the matter giving
rise to the Proceeding and (a) was committed in bad faith or (b) was the result
of active and deliberate dishonesty or (2) I actually received an improper
personal benefit in money, property or services or (3) in the case of any
criminal proceeding, I had reasonable cause to believe that the act or omission
was unlawful, then I shall promptly reimburse the portion of the Advanced
Expenses relating to the claims, issues or matters in the Proceeding as to which
the foregoing findings have been established by a final, non-appealable
adjudication in the Proceeding and which have not been successfully resolved as
described in Section 7 of the Indemnification Agreement.

 

IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this       day of    , 201       .

 

 

 

 

--------------------------------------------------------------------------------